
	
		I
		111th CONGRESS
		1st Session
		H. R. 1750
		IN THE HOUSE OF REPRESENTATIVES
		
			March 26, 2009
			Mrs. Bachmann (for
			 herself, Mr. Pence,
			 Mr. Shimkus,
			 Mrs. Blackburn,
			 Mr. Gingrey of Georgia,
			 Mr. Fortenberry,
			 Mrs. Schmidt, and
			 Mr. Pitts) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means, and in addition to the Committee on the
			 Judiciary, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To provide for the use of information in the National
		  Directory of New Hires in enforcing sex offender registration
		  laws.
	
	
		1.Short titleThis Act may be cited as the
			 Tracking Registered And Convicted
			 Known (TRACK) Sex Offenders Act.
		2.Use of information in
			 the National Directory of New Hires in enforcing sex offender registration
			 lawsSection 453(j) of the
			 Social Security Act (42 U.S.C. 653(j)) is amended by adding at the end the
			 following:
			
				(12)Information
				comparisons and disclosure to assist in enforcing sex offender registration
				laws
					(A)In
				generalIf, for purposes of
				enforcing a Federal or State law requiring the registration of sex offenders,
				the Federal Bureau of Investigations (FBI) transmits to the Secretary the names
				and social security account numbers of individuals, the Secretary shall
				disclose to the FBI information on the individuals and their employers
				maintained in the National Directory of New Hires, subject to this paragraph,
				and the FBI is authorized to disclose this information to state or local law
				enforcement agencies for the same purposes.
					(B)Condition on
				disclosure by the secretaryThe Secretary shall make a disclosure under
				subparagraph (A) only to the extent that the Secretary determines that the
				disclosure would not interfere with the effective operation of the program
				under this part.
					(C)Use and
				disclosure of information by the Federal Bureau of Investigations
						(i)In
				generalThe FBI may not use or disclose information provided
				under this paragraph except for the purposes described in subparagraph
				(A).
						(ii)Information
				securityThe FBI shall have in effect data security and control
				policies that the Secretary finds adequate to ensure the security of
				information obtained under this paragraph and to ensure that access to the
				information is restricted to authorized persons for purposes of authorized uses
				and disclosures.
						(iii)Penalty for
				misuse of informationAn officer or employee of the FBI who fails
				to comply with this subparagraph shall be subject to the sanctions under
				subsection (l)(2).
						(D)Procedural
				requirementsThe FBI shall adhere to uniform procedures
				established by the Secretary governing information requests and data matching
				under this paragraph.
					(E)Reimbursement of
				costsThe FBI shall reimburse the Secretary, in accordance with
				subsection (k)(3), for the costs incurred by the Secretary in furnishing the
				information requested under this
				paragraph.
					.
		
